DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.

Response to Arguments
Applicant’s arguments filed on  4/25/2022 with respect to amended claim 1 have been considered but are moot because a new ground of rejection presented in this Office action in view of the amendment, which does not rely on any ground of rejection applied in the prior rejection for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori  (US 2007/0081233 of record) in view of Wolfgang et al. (DE 10 2004 046375, hereinafter Wolfgang, of record). 

Regarding Claim 1, Hattori teaches a method wherein the microscope (refer to Scanning laser microscope apparatus, US 2007/0081233) is configured to perform reflected light microscopy and further comprising performing the reflected light microscopy (“The scanning-laser microscope 1 includes an image-acquisition optical system 10 for irradiating an image-acquisition laser beam … irradiating the specimen with a stimulus laser beam for applying a stimulus to the specimen, a detection optical system 30 for detecting reflected light from the specimen”, [0047]), a method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation), comprising the following steps: 
defining a setpoint value of an energy parameter of the illumination radiation on the object (Fig. 1 shows scanning-laser microscope 1, light source 11 and 21, [0047-0049]), wherein the setpoint value indicates with what intensity or power the object is intended to be illuminated (Fig. 2 shows selecting location for optical stimulation, selecting laser wavelength to use, selecting intensity of laser beam and input target integrated value, which is equivalent to defining a setpoint value of an energy parameter of the illumination radiation),
generating the illumination radiation by means of the light source (Fig. 1 shows a laser microscope and light source 11 and 21 for generating the illumination radiation, laser beam for applying a stimulus to the specimen, [0047])
providing an objective for focusing the illumination radiation onto the object (Fig. 1, objective leans 52 and specimen A is mounted on a stage 53 [0052]),
coupling out a proportion of the illumination radiation upstream of the objective as measurement radiation and measuring an actual value of the energy parameter of the measurement radiation (Figs. 1 and 12 show light detector 42 to measure the radiation upstream of the objective 52, “light detector 42 of the light-amount measuring apparatus 40, …. The light intensity detected by the light detector 42 is corrected by the light-intensity correction circuit 43”, [0071]
Hattori doesn’t explicitly teach ascertaining a transmission property of the objective for the illumination radiation; providing a relationship between energy parameter of the measurement radiation and energy parameter of the illumination radiation on the object, wherein the relationship is dependent on the magnitude of the proportion and the transmission property of the objective; and setting the light source in such a way that the actual value of the energy parameter measured for the measurement radiation corresponds, within a tolerance range, to the setpoint value of the energy parameter of the illumination radiation on the object in accordance with the relationship.
Hattori and Wolfgang are related as microscope apparatus.
Wolfgang traches ascertaining a transmission property of the sample (“determine the transmission of the sample and / or mask 10 to be examined... control unit 3 determines the ratio of the gray values or intensity measurement values …”, see [0018-0020]), providing a relationship between energy parameter of the measurement radiation and energy parameter of the illumination radiation on the object, wherein the relationship is dependent on the magnitude of the proportion and the transmission property of the objective (a solution is proposed with which very precise energy referencing is possible, since the beam used for imaging is also used for evaluation…the measurement of the intensity, power or energy measured values is only carried out by the detector when the light components that do not contribute to the imaging are masked out of the mode spectrum of the laser”; see [0027]),  and setting the light source in such a way that the actual value of the energy parameter measured for the measurement radiation corresponds, within a tolerance range, to the setpoint value of the energy parameter of the illumination radiation on the object in accordance with the relationship (“ …The radiation energy can be adapted by increasing the energy per laser pulse, for example by varying the high voltage on the laser or setting a variable attenuator, or by varying the number of laser pulses per pulse packet”. [0016]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Hattori to include method for ascertaining a transmission property of the objective; providing a relationship between energy parameter of the measurement radiation and energy parameter of the illumination radiation on the object, and setting the light source in such a way that the actual value of the energy parameter measured for the measurement radiation corresponds, within a tolerance range, to the setpoint value of the energy parameter of the illumination radiation on the object in accordance with the relationship as taught by Wolfgang, for the predictable result of getting advantage of monitoring and controlling of the illuminance of the laser source and able to make a corresponding settings of the exposure data in a simple manner with high accuracy, as Wolfgang teaches in [0001] and [0007]
Regarding claim 2, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Hattori in view of Wolfgang teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Wolfgang further teaches the method as claimed in claim 1, characterized in that ascertaining the transmission property and/or measuring the actual value are/is carried out in a wavelength-dependent manner and/or the relationship is wavelength-dependent (a wavelength-selectively controllable filter unit is arranged upstream of the detector device, so that intensities of individual wavelengths of the laser radiation can be measured, [0004]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Hattori in view of Wolfgang to include the method to characterize transmission properties or measuring the actual value is carried out in a wavelength-dependent manner, as taught by Wolfgang for the predictable result of adding advantage of increasing the measurement accuracy, for example, filter or diaphragm arrangements as taught by Wolfgang in [0018-0021].
Regarding claim 3, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Hattori in view of Wolfgang teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Wolfgang further teaches the method as claimed in claim 1, characterized in that for taking account of the transmission property of the objective for the relationship, the type of the light source and/or an excitation filter, which filters the illumination radiation, are/is ascertained (a wavelength-selectively controllable filter unit is arranged upstream of the detector device, so that intensities of individual wavelengths of the laser radiation can be measured, [0004]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Hattori in view of Wolfgang to include the method to characterize transmission properties of the objective for the relationship, the type of the light source and/or an excitation filter, which filters the illumination radiation, are/is ascertained, as taught by Wolfgang for the predictable result of adding a method for the advantage of controlling of the illuminance for measurement objects, observation and detection as necessary as taught by Wolfgang in [0009].
Regarding claim 4, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 3 is rejected (see above).
Hattori in view of Wolfgang teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 3.
Hattori teaches an actual instantaneous value of the energy parameter of the measurement radiation is measured in a predefined partial wavelength range of the illumination radiation (Hattori teaches using a beam splitter 41, a light detector 42, and a light-intensity correction circuit 43 [0012-0013]; ... Hattori dispose the beam splitter 41 to the light path of the stimulus laser beam emitted from the stimulus optical system 20. The beam splitter 41 is constructed so as to transmit, for example 80% of the incident light and reflect 20% [0051], the light intensity of the stimulus laser beam irradiating the specimen A is calculated by multiplying the detected value from the light detector 42 by a factor of four [0071]. “the detected integrated value of the stimulus laser beam irradiating the specimen A is displayed on the display of the display device 6 in real time (step SA6 in FIG. 2)”, [0073], “integrated value calculated by the integrating circuit 44 is sent to the CPU 3 in the computer 2 via the control unit 54 as a detected integrated value”, [0073], “the scanning-laser microscope apparatus …, because the light amount of the stimulus laser beam irradiating the specimen A is displayed on the display of the display device 6, it is possible for the operator to know the light amount of the stimulus laser beam irradiating the specimen A”, [0075]. See paragraphs [0012, 0013, 0051, 0071, 0073, 0105] and Figs. 2, 3, 11). 
Wolfgang further teaches the method as claimed, characterized in that a value of the energy parameter on the object in the entire wavelength range is deduced from this indication taking account of the type of the light source and/or the excitation filter (a wavelength-selectively controllable filter unit is arranged upstream of the detector device, so that intensities of individual wavelengths of the laser radiation can be measured, [0004]; actual value of the energy parameter of the measurement radiation is measured by a beam splitter 41, a light detector 42, and a light-intensity correction circuit 43 [0012-0013]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Hattori in view of Wolfgang to include the method to characterize that a value of the energy parameter on the object in the entire wavelength range deduced from the indication taking account of the type of the light source and/or the excitation filter, as taught by Wolfgang for the predictable result of getting a method for the advantage of controlling of the illuminance for measurement objects, observation and detection as necessary as taught by Wolfgang in [0009].
Regarding claim 5, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Hattori in view of Wolfgang teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Wolfgang further teaches the method as claimed in any of the preceding claim 1, characterized in that transmission properties of optical elements arranged between the objective and the output coupling location and/or transmission properties of an immersion medium present between the object and the objective are furthermore ascertained and taken into an account for the relationship (The transmission of the sample and / or mask 10 to be examined can be derived from these measured values.  To determine the transmission of the sample and / or mask 10, it is also possible to arrange a second optical component for coupling and decoupling 13 in the observation beam path 14 as close as possible to the object plane 7, which likewise preferably fades out a small percentage of the useful laser radiation and focuses on one second detector 15 conducts ...to increase the measurement accuracy, for example, filter or diaphragm arrangements can be used, [0018-0021]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hattori in view of Wolfgang to include the method to characterize transmission properties of optical elements arranged between the objective and the output coupling location and/or transmission properties of an immersion medium present between the object and the objective are furthermore ascertained and taken into account for the relationship, as taught by Wolfgang for the advantage of increasing the measurement accuracy, for example, filter or diaphragm arrangements as taught by Wolfgang in [0018-0021].
Regarding claim 7, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Hattori in view of Wolfgang teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Hattori further teaches the method, characterized in that the actual value of the energy parameter of the measurement radiation is monitored continuously and the light source is regulated (Fig. 2, 10-11; Figs. and [0070-0073] teaches the measurement is continuous and real time. “.. The integrated value calculated by the integrating circuit 44 is sent to the CPU 3 in the computer 2 via the control unit 54 as a detected integrated value … laser beam irradiating the specimen A is displayed on the display of the display device 6 in real time (step SA6 in FIG. 2))
Regarding claim 8, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Hattori in view of Wolfgang teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Hattori further teaches the method, characterized in that an area of a spot of the measurement radiation is determined and the relationship is corrected with regards to an effective aperture of the objective and/or the area (“… evaluation can take place over the entire image or, for example, also by quadrant or sector by comparing sectors or quadrants with one another…”, [0025]).
Regarding claim 9, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Hattori in view of Wolfgang teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Hattori further teaches the method, characterized in that an electronic image of the object is generated, wherein an exposure time is synchronized with an exposure time of the process of measuring the actual value (“… condition-setting panel is also provided with an irradiation-time input box for inputting an irradiation time per pixel …”, [0091-0092]). 
Regarding claim 10, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Hattori in view of Wolfgang teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Hattori further teaches the method, characterized in that a shutter is provided between the objective and a beam splitter device that couples out the measurement radiation, and the shutter is opened if the actual value corresponds to the setpoint value within the tolerance range (Fig. 11 shows dichroic mirror 24 characteristics such that it transmits light having a wavelength equal to or greater than that of the laser beam from the image-acquisition optical system 10 and reflects the wavelength of the laser beam from the stimulus optical system 20, i.e. it blocks selected wavelengths, [0049]). 
Regarding claim 11, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Hattori in view of Wolfgang teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Hattori further teaches the method, characterized in that a temporal profile of the setpoint value and/or of the actual value of a value derived therefrom is stored (“a storage unit for storing a target integrated value of an irradiation level of the stimulus laser beam”, [0016] and “The characteristic of the beam splitter 41 may be stored in the light-intensity correction circuit 43 in advance, or it may be stored in a recording device in the computer”, [0072]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Wolfgang et al. as applied to claim 1 and further in view of Weiss et al (US 2012/0086795, of record).

Regarding claim 6, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Hattori in view of Wolfgang teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Hattori in view of Wolfgang doesn’t explicitly teach the method as claimed, characterized in that the measurement radiation is guided through a monitoring stop, wherein an opening of the monitoring stop is set in such a way that it corresponds to an effective aperture of the objective.
Hattori and Weiss are related as microscope apparatus.
Weiss teaches the method as claimed, characterized in that the measurement radiation is guided through a monitoring stop, wherein an opening of the monitoring stop is set in such a way that it corresponds to an effective aperture of the objective (Fig. 1 shows objective 31, stop 12; “aperture stop 12 converts illumination beam 15' to an illumination beam 15”, radiation is guided through a monitoring aperture 9 to move through the region defined by fixed aperture stop 12, wherein an opening 9 of the monitoring stop 12 is set in such a way that it corresponds to an effective aperture of the objective 31, [0054-0059]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hattori in view of Wolfgang to include a monitoring stop to guide through a monitoring stop, wherein an opening of the monitoring stop is set in such a way that it corresponds to an effective aperture of the objective as taught by Weiss for the predictable result of generating an illumination beam path that extends off-center from the optical axis for oblique incident illumination for surface relief observation [0005].

Conclusion                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872                                                                                                                                                                                                        

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872